DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 
Claim Objections
	The objections to the claims are withdrawn, in light of the amended claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) and Baker (US 2012/0178162).
Regarding claim 1, Soper discloses a substrate (abstract, “polymer surfaces”), comprising one or more structural projections (Fig. 8 and paragraph [0111], “in PMMA that contains microposts”).
Soper does not disclose:
a biofilm bio-lamina substrate;
a biofilm comprising a microorganism;
wherein the biofilm bio-lamina substrate comprises a surface that is surface-modified with a glycidylpropoxytrimethoxysilane group, an aminopropyltrimethoxysilane group, or a combination thereof, and; 
wherein the biofilm is covalently or electrostatically coupled to the biofilm bio-lamina substrate through the glyciylpropoxytrimethoxysilane group, the aminopropyltrimethoxysilane group, or the combination thereof.
As to 2) of claim 1, Mayer discloses a biofilm (abstract) comprising a microorganism (abstract, “Pseudomonas aeruginosa”).
In the analogous art of bacterial biofilms, it would have been obvious to one skilled in the art before the effective filing date to modify the structural projections of Soper to use it as a bio-lamina substrate for the biofilm of Mayer in order to cultivate and immobilize bacteria to adhere to a substratum (Mayer, Introduction).
As to 3) of claim 1, Baker discloses a substrate (paragraph [0100], “poly(methyl methacrylate)”) comprises a surface that is surface-modified (paragraph [0043] “modification” and [0044] “coat a supporting substrate”) with an aminopropyltrimethoxysilane group (paragraphs [0022] and [0043], “GAPS”).
In the analogous art of polymer matrices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the surface properties of the substrate of modified Soper with the chemicals of Baker in order to provide deposition points for cell attachment (Baker, paragraph [0043]). Soper also shows that whole cells can be bound to the substrate via chemical functionality on the polymer (Soper, paragraph [0036]; claims 13 and 42).
As to 4) of claim 1, Baker teaches “chemical cross-linking” (paragraphs [0025] and [0043]) of the silane compound GAPS (paragraph [0043]). This chemical cross-linking is via the biofilm (of Mayer, abstract) covalently or electrostatically being coupled (Baker, in Fig. 2 and paragraph [0115] “condensation reactions”) to the biofilm bio-lamina substrate (of Soper, abstract) through the aminopropyltrimethoxysilane group (Baker, paragraphs [0022] and [0043], “GAPS”).
As to 1) of claim 1, modified Soper teaches this limitation, as Soper discloses a substrate (Soper, abstract, “polymer surfaces”) and Mayer discloses a biofilm (Mayer, abstract), and Baker discloses attachment to a substrate through chemical cross-linking (Baker, paragraphs [0025] and [0043]).

Claims 2-4, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) and Baker (US 2012/0178162) as applied to claim 1 above, further in view of Hirschel (US 2011/0212493) from the Information Disclosure Statement filed May 16, 2018 and Tonkovich (US 2006/0073080).
Regarding claim 2, Soper does not disclose that the fluidly-coupled fluid flow bio-lamina substrate comprises one or more fluid mixers, one or more feed holes, and one or more channel manifolds, wherein the biofilm bio-lamina substrate and the fluidly-coupled fluid flow bio-lamina substrate form a bio-lamina bioreactor.
Hirschel discloses one or more feed holes (annotated Fig. 1B) and a bioreactor (Fig. 1A, element 2).


    PNG
    media_image1.png
    441
    489
    media_image1.png
    Greyscale

Annotated Fig. 1B from Hirschel

In the analogous art of perfusion bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the structural projections of modified Soper to be within the bioreactor of Hirschel in order to cultivate the microorganism to produce a product in a contained and controlled manner.
Soper does not disclose one or more fluid mixers, and one or more channel manifolds.
Tonkovich discloses one or more fluid mixers (Fig. 4, element 213), and one or more channel manifolds (paragraph [0011]).
In the analogous art of multiphase mixtures, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm bio-lamina substrate of modified Soper with the channel manifolds and fluid mixers of Tonkovich in order to promote gas-liquid contacting for absorption such as air sparging to stimulate growth of bacteria (Tonkovich, paragraph [0002]). 
Regarding the limitations “a fluidly-coupled fluid flow bio-lamina substrate” and “wherein the biofilm bio-lamina substrate and the fluidly-coupled fluid flow bio-lamina substrate form a bio-lamina bioreactor”, modified Soper teaches all the structures claimed and would form a fluidly-coupled fluid flow bio-lamina substrate and a bio-lamina bioreactor.
Regarding claim 3, Soper does not disclose further comprising:
a first clamp plate; and 
a second clamp plate; 
wherein one of the first clamp plate or the second clamp plate comprises
an inlet for introducing liquid into the bio-lamina bioreactor;
an inlet for introducing gas into the bio-lamina bioreactor;
an outlet for delivering fluid from the bio-lamina bioreactor; or
any combination thereof.
Hirschel discloses a first clamp plate (Fig. 1B, element 6B); and a second clamp plate (Fig. 1B, element 6A); wherein one of the first clamp plate (Fig. 1B, element 6B) or the second clamp plate (Fig. 1B, element 6A) comprises an inlet for introducing liquid (annotated Fig. 1B, above); a second inlet (annotated Fig. 1B, above); an outlet for delivering fluid (annotated Fig. 1B, above); or any combination thereof (annotated Fig. 1B, above).
In the analogous art of perfusion bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the structural projections of modified Soper to be within the bioreactor of Hirschel in order to cultivate the microorganism to produce a product in a contained and controlled manner.
Regarding the limitations, “into the bio-lamina bioreactor” and “from the bio-lamina bioreactor”, modified Soper teaches these limitations as all structural components have already been disclosed in Soper, Mayer, Baker, Hirschel, and Tonkovich.
Regarding the limitation “an inlet for introducing gas”, the intended use of claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2144(II). Hirschel already discloses two inlet ports (Hirschel, paragraph [0013] and annotated Fig. 1B above).
Regarding claim 4, modified Soper teaches each of the biofilm bio-lamina substrate (see claim 2 rejection) and the fluidly-coupled fluid flow bio-lamina substrate (see claim 2 rejection).
Soper discloses a polymer substrate comprising poly(methyl methacrylate) (abstract and paragraphs [0026], [0041], and [0111]) or polycarbonate (abstract and paragraphs [0041] and [0071]), and metals comprising copper (paragraph [0036]) or nickel (paragraph [0036]).
Regarding claim 12, modified Soper teaches the biofilm bio-lamina substrate (see claim 2 rejection) and the fluid flow bio-lamina substrate (see claim 2 rejection).
Soper discloses a plurality of structural projections (Fig. 8 and paragraph [0111]).
	Regarding the limitation “having different sizes”, different sizes are an obvious variant. MPEP § 2144.04(IV)(A).
Regarding the limitation “which are configured to provide a gradient through which fluid flows” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 13, Soper does not disclose wherein the one or more fluid mixers comprise elevated projections that are configured to provide a tapered flow channel through which liquid can flow, and wherein the tapered flow channel comprises a feed hole.
Tonkovich discloses that one or more fluid mixers (Fig. 4, element 213) comprise elevated projections (Fig. 4, elements 212 and 214) that are configured to provide a tapered flow channel through which liquid can flow (Fig. 4, element 213), and wherein the tapered flow channel comprises a feed hole (Fig. 4, elements 244, “apertures”).
In the analogous art of multiphase mixtures, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm bio-lamina substrate of modified Soper with the channel manifolds and fluid mixers of Tonkovich in order to promote gas-liquid contacting for absorption such as air sparging to stimulate growth of bacteria (Tonkovich, paragraph [0002]). 
Regarding claim 14, Soper does not disclose wherein the one or more channel manifolds each comprise at least one channel and at least one opening through which gas or liquid can be introduced.
Tonkovich discloses that the one or more channel manifolds (paragraph [0011]) each comprise at least one channel (paragraph [0077] “microchannel”) and at least one opening (paragraph [0077], “inlet”) through which gas or liquid can be introduced (Abstract).
In the analogous art of multiphase mixtures, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm bio-lamina substrate of modified Soper with the channel manifolds and fluid mixers of Tonkovich in order to promote gas-liquid contacting for absorption such as air sparging to stimulate growth of bacteria (Tonkovich, paragraph [0002]). 
Regarding claim 17, modified Soper teaches a modified bio-lamina bioreactor (see claim 2 rejection), comprising: the biofilm bio-lamina substrate (see claim 1 rejection) and the fluidly-coupled fluid flow bio-lamina substrate of claim 2 (see claim 2 rejection).
Soper by itself does not disclose a first clamp plate; a second clamp plate; an inlet for introducing liquid into the bio-lamina bioreactor; an inlet for introducing gas into the bio-lamina bioreactor; and an outlet for delivering fluid from the bio-lamina bioreactor.
Hirschel discloses a first clamp plate (Fig. 1B, element 6A); a second clamp plate (Fig. 1B, element 6B); an inlet for introducing liquid (annotated Fig. 1B above); a second inlet (annotated Fig. 1B above); and an outlet for delivering fluid (annotated Fig. 1B above).
In the analogous art of perfusion bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the structural projections of modified Soper to be within the bioreactor of Hirschel in order to cultivate the microorganism to produce a product in a contained and controlled manner.
Regarding the limitations, “into the bio-lamina bioreactor” and “from the bio-lamina bioreactor”, modified Soper teaches these limitations as all structural components have already been disclosed in Soper, Mayer, Baker, Hirschel, and Tonkovich.
Regarding the limitation “an inlet for introducing gas”, the intended use of claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2144(II). Hirschel already discloses two inlet ports (Hirschel, paragraph [0013] and annotated Fig. 1B above).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) and Baker (US 2012/0178162) as applied to claim 1, further in view of Goksungur (“Production of Ethanol from Beet Molasses by Ca-Alginate Immobilized Yeast Cells in a Packed-Bed Bioreactor”).
Regarding claim 6, although modified Soper teaches a biofilm (Mayer, pg. 5, 1st full paragraph, “alginate”) and inorganic salts (Mayer, pg. 8, under “3.4. Effect of inorganic electrolytes”), modified Soper does not disclose calcium chloride, which is the species election for this claim.
Goksungur discloses wherein the biofilm further comprises a film-forming matrix comprising a polysaccharide (pg. 266 “alginate”), a polymer, or a combination thereof, and an inorganic salt (pg. 266 “calcium chloride”).
In the analogous art of ethanol production in a bioreactor, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm with sodium alginate and calcium chloride to combine into a gel for whole cell entrapment due to its ease and non-toxic character (pg. 266).
Regarding claim 7, Soper does not disclose wherein the polysaccharide is alginate and the inorganic salt is CaCl2.
Goksungur discloses a biofilm substrate wherein the polysaccharide is alginate (pg. 266 “alginate”) and the inorganic salt is CaCl2 (pg. 266 “calcium chloride”).
In the analogous art of ethanol production in a bioreactor, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm with sodium alginate and calcium chloride to combine into a gel for whole cell entrapment due to its ease and non-toxic character (Goksunger, pg. 266).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”), Baker (US 2012/0178162), and Goksungur (“Production of Ethanol from Beet Molasses by Ca-Alginate Immobilized Yeast Cells in a Packed-Bed Bioreactor”), as applied to claim 6, further in view of Hirschel (US 2011/0212493) from the Information Disclosure Statement filed May 16, 2018.
Regarding claim 8, Soper does not disclose wherein the film-forming matrix further comprises polylysine, chitosan, or adipic dihydrazide.
Hirschel discloses a matrix (paragraph [0025] or Fig. 1B, element 8) further comprising chitosan (paragraph [0025] and claim 9).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm of modified Soper with the matrix of Hirschel in order to have bio-compatible components for the polymer so that cells can grow on the polymer matrix.
Assuming that Hirschel does not disclose a matrix further comprising chitosan, Baker discloses a film-forming (paragraph [0030]) matrix (title) further comprising chitosan (paragraph [0110] and [0113]).
In the analogous art of polymer matrices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm of modified Soper with the film-forming matrix of Baker in order to have bio-compatible components for the polymer so that cells can grow on the polymer matrix.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) and Baker (US 2012/0178162) as applied to claim 1 above, further in view of Silverman (US 2015/0232888).
Regarding claim 9, Soper does not disclose a methanotroph.
	Silverman discloses a methanotroph (paragraph [0008]).
	In the analogous art of converting methane into methanol using biocatalysis, it would have been obvious to one skilled in the art before the effective filing date to modify the microorganism of Soper in view of Mayer with the methanotroph of Silverman in order to produce higher value fuels and chemicals from methane (Silverman, paragraph [0007]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”), Baker (US 2012/0178162), Goksungur (“Production of Ethanol from Beet Molasses by Ca-Alginate Immobilized Yeast Cells in a Packed-Bed Bioreactor”), and Hirschel (US 2011/0212493) from the Information Disclosure Statement filed May 16, 2018 as applied to claim 8 above, further in view of Riva (“PMMA/Polysaccharides Nanofilm Loaded with Adenosine Deaminase Inhibitor for Targeted Anti-inflammatory Drug Delivery”) as evidenced by Trinh (“Chitosan-polydopamine hydrogel complex: a novel green adhesion agent for reversibly bonding thermoplastic microdevice and its application for cell-friendly microfluidic 3D cell culture”).
Regarding claim 11, modified Soper teaches chitosan (see the claim 8 rejection: Hirschel, paragraph [0025] and claim 9; or Baker, paragraph [0110] and [0113]).
Soper does not disclose wherein the biofilm is also covalently attached to the biofilm bio-lamina substrate through the polylysine, the chitosan, or the adipic dihydrazide.
Riva discloses wherein the biofilm (pg. 13192, “polyelectrolyte multilayer film of chitosan and sodium alginate”) is attached (pg. 13192, “by electrostatic interactions between the amine group of chitosan and the oxidized functional groups on the surface of activated PMMA”) to the biofilm bio-lamina substrate (pg. 13192, “surface of activated PMMA”) through the polylysine, the chitosan (pg. 13192), or the adipic dihydrazide.
In the analogous art of polymeric ultrathin films, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm bio-lamina substrate of Soper with the chitosan and alginate attachment in order to provide cells a bio-compatible substrate to be able to grow upon while retaining a PMMA backing.
Assuming that Riva does not show a “covalent” attachment, it is made clear that the “electrostatic interactions between the amine group of chitosan and the oxidized functional groups on the surface of activated PMMA” (Riva, pg. 13192) are covalent bonds through evidentiary reference Trinh (Trinh, Fig. 2, depicted below).

    PNG
    media_image2.png
    1021
    764
    media_image2.png
    Greyscale

Trinh, Fig. 2


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”), Baker (US 2012/0178162), Hirschel (US 2011/0212493), and Tonkovich (US 2006/0073080) as applied to claim 3, further in view of Degenhardt (WO 02/088298).
Regarding claim 15, Soper discloses a substrate (abstract, “polymer surfaces”), comprises the one or more structural projections (Fig. 8 and paragraph [0111], “in PMMA that contains microposts”).
Soper does not disclose wherein:
the first clamp plate comprises a plurality of alignment pins;
the second clamp plate comprises a plurality of alignment holes configured to accept the plurality of alignment pins of the first clamp plate;
the biofilm bio-lamina substrate;
the biofilm comprises a film-forming material in which the microorganism is embedded; and the fluidly-coupled fluid flow bio-lamina substrate comprises (i) the one or more structural projections, which are configured to align with the one or more structural projections of the biofilm bio-lamina substrate; (ii) the one or more fluid mixers, each of which comprises a tapered flow channel and the one or more feed holes; (iii) a first channel manifold comprising a first opening; and (iv) a second channel manifold comprising a second opening.
Mayer discloses the biofilm (abstract) comprises a film-forming material (abstract) in which the microorganism is embedded (abstract, “Pseudomonas aeruginosa”).

In the analogous art of bacterial biofilms, it would have been obvious to one skilled in the art before the effective filing date to modify the structural projections of Soper to use it as a bio-lamina substrate for the biofilm of Mayer in order to cultivate and immobilize bacteria to adhere to a substratum (Mayer, Introduction).
Hirschel discloses the first clamp plate (Fig. 1B, element 6A); the second clamp plate (Fig. 1B, element 6B) comprises a plurality of alignment holes (see annotated Fig. 1B, element 6B, above).
In the analogous art of perfusion bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the structural projections of modified Soper to be within the bioreactor of Hirschel in order to cultivate the microorganism to produce a product in a contained and controlled manner.
Tonkovich discloses a plurality of the fluid mixers (Fig. 4, element 213) each comprising a tapered flow channel (Fig. 4, element 213) and the one or more feed holes (Fig. 4, element 244); a first channel manifold (paragraph [0021]) comprising a first opening (Fig. 4, element 216); a second channel manifold (paragraph [0021]) comprising a second opening (Fig. 4, element 272).
In the analogous art of multiphase mixtures, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm bio-lamina substrate of modified Soper with the channel manifolds and fluid mixers of Tonkovich in order to promote gas-liquid contacting for absorption such as air sparging to stimulate growth of bacteria (Tonkovich, paragraph [0002]). 
Modified Soper teaches the biofilm bio-lamina substrate (see claim 3 rejection) and the fluidly-coupled fluid flow bio-lamina substrate (see claim 3 rejection).
Modified Soper does not disclose a plurality of alignment pins.
Degenhardt discloses a plurality of alignment pins (paragraph [0069]).
In the analogous art of research apparatuses used for testing biofilm growth, it would have been obvious to one skilled in the art before the effective filing date to modify the first clamp plate of modified Soper with the alignment pins of Degenhardt in order to maintain contact between the lid assembly and the vessel assembly (Degenhardt, paragraph [0069]).
Regarding the limitation “configured to accept the plurality of alignment pins of the first clamp plate”, modified Soper in view of Degenhardt discloses all claimed structural limitations and thus could be able to be configured accordingly by one of ordinary skill in the art in order to align the two plates together and effectively form a seal in the bioreactor that would not leak fluids.
Regarding the limitation “the fluidly-associated fluid flow bio-lamina substrate comprises a plurality of the structural projections, which are configured to align with the plurality of the structural projections of the biofilm bio-lamina substrate” modified Soper in view of Degenhardt discloses all claimed structural limitations and would be able to be configured according to the limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fluidly-associated fluid flow bio-lamina substrate with this limitation in order to align the two plates together and effectively form a seal in the bioreactor that would not leak fluids.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) and Baker (US 2012/0178162) as applied to claim 1 above, further in view of Hollins (“Microfluidic Carbonylated Protein Capture”).
Regarding claim 25, Soper discloses the one or more structural projections (Fig. 8 and paragraph [0111]) but does not disclose wherein the one or more structural projections have a width or a diameter greater than or equal to 0.1 mm and less than or equal to 10 mm.
Hollins discloses wherein the one or more structural projections have a width or a diameter greater than or equal to 0.1 mm and less than or equal to 10 mm (Fig. 1A, 100 [Symbol font/0x6D]m diameter).
In the analogous art of microfluidic devices, it would have been obvious to one skilled in the art before the effective filing date to modify the bio-lamina substrate of modified Soper with the structural projections of Hollins in order to have structural projections in PMMA that would increase the surface area for the bioreactor for the adherence of the biofilm to the polymer substrate.

Double Patenting
	The double patenting rejection is withdrawn.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reitzel (US 9,068,156) – This invention supports a biofilm on a horizontal plate with biofilm attachment projections.
Janssens (EP 0630859) – This invention supports a biofilm with grass-like or blade-like structural attachment projections.

Response to Arguments
Applicant’s arguments filed on March 2, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799      

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799